Opinion issued December 14, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00765-CV
                     ———————————
    IN RE MINH TAM “TAMMY” TRAN AND LANCE CHRISTOPHER
                       KASSAB, Relators*


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relators, Minh Tam “Tammy” Tran and Lance Christopher Kassab, have

filed a petition for writ of mandamus challenging the trial court’s August 10, 2017

discovery order. We deny the petition.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.
*
      The underlying case is Thim T. Nguyen, et al. v. John Cracken, et al, Cause
      No. 2016-13749, in the 55th District Court of Harris County, Texas, the
      Honorable Jeff Shadwick, presiding.